Title: To George Washington from Robert Cary & Company, 18 February 1775
From: Robert Cary & Company
To: Washington, George



Sr
London the 18th February 1775

Having already wrote You by this Conveyance, the Chief purpose of this is to acknowledge the rect of yours of the 10 Decr. We have accepted your Order to Mr Eden for £66.16.4 & deliverd the other at Mr Hanburys house, we did not see him but the Clerks said the 12 hhds were not disposed of, but we shall see him Ourselves in a day or two. We are Sr Yr Most Obedt Servts

Robert Cary & Co.

